DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 04/19/2022.
In the instant application, claims 1, 10 and 19 are amended independent claims; Claims 1-19 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to claim 19 to overcome the rejection of the claim under 35 U.S.C. 112(d), have fully considered and are persuasive. The rejection is respectfully withdrawn.
The present invention is directed to a method, an apparatus and a non-transitory computer readable storage medium for skill sharing, which makes the skill sharing manner more diversified and flexible. A graphical user interface is provided that allows a user to share and import his/her skills into a skill development platform according to a user operation.
Independent claims 1, 10 and 19 when considered as a whole, are allowable over the prior arts of record.  
The closest prior art, as previously cited: Barnfield et al. (US 2010/0274912) teaches a system and method that provide a user the ability to control her information and leverage existence of information stored with one service provider to easily propagate some or all of that information to one or more other service providers. Gauthier et al. (US 2005/0177573) teaches a method for graphically selecting and importing tabular data from a Web page into a MICROSOFT EXCEL 2002 spreadsheet program to create a refreshable Web Query. Chang et al. (US 10015271) teaches a method that includes receiving a user request from a user of a user computing device to share a data object with a recipient associated with a recipient computing device. The method also includes determining whether or not information about one or more characteristics of a recipient computing device associated with the recipient is available, and generating an identifier that references the data object, wherein the identifier is generated based on whether or not information about one or more characteristics of a recipient computing device associated with the recipient is available. Sukman et al. (US 2019/0220938) teaches a method for the management and coordination of patent infringement-related analyses, such as freedom-to-operate, patent clearance, and enforcement, are provided. Patent claim information is extracted and presented to users along with purpose-specific workflows that facilitate the capture and presentation of work product on both a claim-by-claim level as well as on a document level. Integrated data management facilitates access to historical work product by interconnecting the various record entities of the system including product information, patent document information, review information, and work product information.
However, Barnfield, Gauthier, Chang and Sukman do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 10 and 19. For example, the prior arts do not teach of suggest the steps of “receiving a user's first click operation on a sharing link of a first skill, wherein the sharing link of the first skill represents an address of a resource of the first skill; jumping to a skill development page according to the first click operation, wherein the skill development page comprises an input box of a link and an import button, and the input box is used to input a sharing link of a skill, while the import button is used to input an import instruction of the skill; and importing the first skill into a skill development platform according to a user operation.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174